1 Investor Relations Report As of November 14, 2007 2 Disclosure When used in this presentation, filings by Vineyard National Bancorp ("Company") with theSecurities and Exchange Commission ("SEC"), or other public or stockholder communications, orin oral statements made with the approval of an authorized executive officer, the words or phrases"will likely result," "are expected to," "will continue," "is anticipated," "estimate," "project,""believe" or similar expressions are intended to identify "forward-looking statements" within themeaning of the Private Securities Litigation Reform Act of 1995. The Company wishes to cautionyou that all forward-looking statements are necessarily speculative and not to place undue relianceon any such forward-looking statements, which speak only as of the date made. Also, the Companywishes to advise you that various risks and uncertainties could affect the Company's financialperformance and cause actual results for future periods to differ materially from those anticipatedor projected. Specifically, the Company cautions you that important factors could affect theCompany's business and cause actual results to differ materially from those expressed in anyforward-looking statement made by, or on behalf of, the Company, including: general economicconditions in its market area, particularly changes in economic conditions in the real estateindustry or real estate values in our market, changes in market interest rates, increased loanprepayments, risk associated with credit quality, and other risks with respect to its business and/orfinancial results detailed in the Company's press releases and filings with the SEC. You are urgedto review the risks described in such releases and filings. The risks highlighted herein should not beassumed to be the only factors that could affect future performance of the Company. The Companydoes not undertake, and specifically disclaims any obligation, to publicly release the result of anyrevisions that may be made to any forward-looking statements to reflect the occurrence ofanticipated or unanticipated events or circumstances after the date of such statements. 3 Our Values The bottom line… It’s all about People Creativity. Integrity. Flexibility 4 OverviewAt October 31, 2007 m Traded on the NASDAQ Global Market System under the symbol “VNBC” m Market price - closed at $11.25(1) m $2.5 billion in assets m Total shares outstanding(2) - approximately 10.5 million m Market Capitalization - approximately $118 million(1)(2) m Inside ownership most recent quarter end - approximately 15% m Institutional ownership most recent quarter end - approximately 50% (1) Based on closing stock price as of November 9, 2007 (2) Includes unreleased and unallocated ESOP shares 5 OverviewAt October 31, 2007 (1) Based on closing stock price as of November 9, 2007 (2) Source: SNL Financial Nov. 14, 2007 Price Valuation Measures m 12 month trailing price to earnings (“P/E”) - 5.83(1) m Forward P/E fiscal year end Dec. 31, 2008 - 5.7 (based on analysts’ estimates) (1) m Price/Book most recent quarter- .81(1) m Price/tangible book - 1.15(1) m 3Q’07/TTM Net Income - $5.5 / $22.3 million m 3Q’07/TTM Diluted EPS - $0.45 / $1.93 m Analyst coverage - five (5) ♦ Howe Barnes Hoefer & Arnett ♦ Oppenheimer ♦ RBC Capital Markets ♦ Sandler O’Neil ♦ Sidoti & Company, LLC ♦ Consensus 2007 - $1.71(2) ♦ Consensus 2008 - $1.90(2) 6 Capital Management Balance Sheet Effectiveness Operational Efficiency Consistent EPS Growth Key Financial Principles Key Strategic Principles 7 Return on Avg. Assets Efficiency Ratio Target Comm. 20% Bank Target 1.50% Bank Target 45% Annual Growth Target 15-20% Target Tang. 25% Bancorp Target 1.25% Bancorp Target 50% Strategic Performance 8 (Earnings and EPS Annualized for ’07) Operating Strategies Vineyard’s unique strategic drivers… • Diverse asset base and organizational structure • Strong operating efficiency • Operates within 20 unique markets • Development and enhancement of 10 specialtyproducts • Branding and marketing of the Vineyard franchise – In target geographic markets – In target product markets …deliver strong results • 12 Inland Empire community banking centers • 4 community banking center presence in wealthcommunities • 4 regional financial centers throughout CA • State of the art cash management products • Consistent, balanced growth since 2000 9 Ventura County San Gabriel Valley West Side Orange County Palm Desert Temecula Valley North San Diego ● Full Service Banking Center § Regional Financial Centers Our Markets Northern CA ● 10 Source: SNL Financial 6.66% 7.87% 303.5 US 8.00% 9.90% 20.5 16 VNBC’s Market Totals 0.77% 1.20% 0.2 1 Marin 6.50% 9.00% 3 1 San Diego 25.90% 30.60% 2 1 Riverside 6.20% 8.40% 3 1 Orange 15.60% 17.30% 2 5 San Bernardino 4.60% 6.70% 10 7 Los Angeles Proj. % ∆ Pop.2006-2011 % Pop. Growth2000-2006 2006 pop.(MM) # of VNBCBranches Serving the Largest and FastestGrowing Markets in the U.S. 11 The MarketplaceWell Established in… m The Inland Empire: Ш Represents the counties of Riverside and San Bernardino Ш Major distribution hub for goods coming in through the LosAngeles Harbors Ш Stable commercial and consumer markets Ш Commercial and retail development in support of the LosAngeles and Orange County regions 12 The MarketplaceWell Established in… m Emerging presence in Southern California Coastal Communities: Ш Represents the confluence of entrepreneurs and theaccumulation of wealth; providing significant newopportunities Ш From San Diego through Orange County into the westside of Los Angeles coast and up into Ventura and SantaBarbara counties Ш Significant opportunities for cash management services,commercial and entrepreneur banking and incomeproperty lending 13 The MarketplaceWell Established in… m Expansion into Northern California: Ш Represents similar characteristics to the southernCalifornia Coastal luxury communities Ш Marin County Banking Center - allows us to accessthe North Bay and Central Valley which have similarproduct and market characteristics to that of ourexisting product offerings Ш Monterey and Santa Clara Regional Financial Centerswill support the further expansion into NorthernCalifornia 14 Luxury Construction SBA Commercial/ Business Multi- Family Income Property Tract Construction Future 3-5 yrs: Organic Growth Our Strategic Map 20+ Unique Markets 10+ Expert Niches Future 5-7/10 yrs & Beyond: Franchise Maturity Past 6 yrs: Community Banking 15 Actual % as of 2006 Targeted Ranges Lending Mix Real Estate Construction & Land 49% 20-40% Commercial & Industrial 6% 15-30% Real Estate Mortgage 41% 25-50% Consumer & all other 4% <10% Deposit Mix Demand & NOW 19% 15-30% Savings & Time 50% 30-40% MMDA 31% 30-40% Market Mix 30-50% Inland Empire 65% Southern Ca. Coast 30% 30-50% Northern Ca. 5% 10-25% Strategic Target Mixes 16 Total Loans and Deposits 17 29% 8% 29% 8% 8% 1% 3% 1% As of September 30, 2007 Total loans - $2.0 billion Loan Composition Luxury Home Land Luxury Home Const. Tract Home Const. Tract Home Land Com'l Const. Com'l Land Com'l CRE Multi-Family & Other Residential Real Estate 18 Type Number ofLoans AggregateOutstandingBalance AverageOutstandingBalance Number ofMarketLocations Percentageof All Loansin Portfolio Luxury HomeConstruction 347 $577.2 million $1.7 million 10 27.0% ¦ 123 units were 100% complete and are currently being marketed for sale ¦ The related loan balance to these finished homes is Ш approximately $65.0 million for 69 units of single family homes Ш approximately $17.0 million for 54 units of multi-family homes Ш with an average loan to value at inception of 65% ¦ 202 units with a corresponding loan balance of approximately $118.8 million Ш complete by 95% or greater Ш should be available for sale within the first quarter of 2008 Luxury Home Construction LendingAt September 30, 2007 19 Type Number ofLoans AggregateOutstandingBalance AverageOutstandingBalance Number ofMarketLocations Percentageof All Loansin Portfolio Tract HomeConstruction 33 $163.4 million $5.0 million 6 7.7% ¦ 214 units that were 100% complete and being marketed for sale. Ш The related loan balances to these finished homes is approximately $62.8 million Ш With an average loan-to-value at inception of 68% Ш Estimated market depreciation of 10%-30% ¦ 96 units with a corresponding loan balance of approximately $31.8 million Ш Are being marketed for sale and are scheduled for completion in the first quarter of 2008 Ш Anticipated same or greater market depreciation of these follow-on units ¦ In total approximately $95.0 million related to 310 housing units are being marketed for sale within 25projects, or approximately 12 per development with a general absorption level of 1 to 3 units permonth. Residential Tract Construction LendingAt September 30, 2007 20 Asset Quality ¦ Non Accrual Loans at Sept. 30, 2007 Ш $11.5 million, a decrease of $0.6 million as compared to second quarter 2007. Ш The decrease in non-accrual loans during the third quarter related mainly to thefollowing three items: 1. the pay-down of $0.7 million on a $2.6 million real estate securednon-accrual loan related to a completed condominium project in thefinal stages of sales; 2. the transfer of a $1.2 million SBA-guaranteed real estate secured loanfrom Vineyard’s loan portfolio to “other real estate owned” in July2007; and 3. the addition to non-accrual of a $1.4 million single-family tractconstruction loan made up of seven completed and unsold homes inSeptember 2007. 21 Asset Quality ¦ The $11.5 million of non-accruing loans at September 30, 2007, consisted primarily of Ш Four real estate secured loans in the aggregate amount of $10.4 million Ш Vineyard believes these non-performing assets are adequately collateralized ormaintain sufficient guarantees Ш At Oct. 31, 2007, Non-accruing loans increased to $15.0 million due to ♦ $3.4 million in a luxury construction loan placed on non-accrual inearly October Ш In addition at September 30th and October 31st, 2007 there was $2.5 million intwo commercial construction loans that were 90 days past due but still accruing 22 As of September 30, 2007 Avg. Banking Center is $116.0 million Deposit Composition 23 • Organic deposit growth Ш Community positioning and expansion within current markets Ш Acquisition of teams within new growth markets Ш Targeted deposit market share of 20% 6 of 16 markets capture more than 20% 4 of 16 markets capture 10% minimum target Core Deposit StrategiesBanking Center Market Share 100% 100% Source FDIC Deposit Market Share by Zip Code 24 Strong performance over time Diverse revenue and distribution channels Well established credit culture Developing broad-based deposit base Well established in robust growth markets A commitment to build shareholder value Employees, Customers, Investors…. “PEOPLE are our most valuable asset” Emerging presence in wealth and entrepreneur communities A proven business model: Vineyard National Bancorp Has… 25 Thank you www.vnbcstock.com
